


--------------------------------------------------------------------------------

EXHIBIT 10.17


Execution Version








SECOND AMENDING AGREEMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of December 14, 2017

ALTALINK, L.P.
as Borrower
- and -
ALTALINK MANAGEMENT LTD.
as General Partner
- and -
THE BANK OF NOVA SCOTIA
as Agent of the Lenders, and as Lender






 

--------------------------------------------------------------------------------






SECOND AMENDING AGREEMENT TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of December 14, 2017 among AltaLink, L.P., as Borrower, AltaLink
Management Ltd., as General Partner, The Bank of Nova Scotia as Agent of the
Lenders (the “Agent”) and as a lender and all other lenders which become party
thereto.
RECITALS

WHEREAS AltaLink Management Ltd., in its capacity as general partner of
AltaLink, L.P., as Borrower, the Agent and the other parties hereto are parties
to a Third Amended and Restated Credit Agreement made as of December 17, 2015 as
amended by a First Amending Agreement dated as of December 15, 2016 (the “Credit
Agreement”);
AND WHEREAS the Borrower, the General Partner, the Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement in the manner and on
the terms and conditions provided for herein.
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS

1.1    Definitions
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
ARTICLE 2
AMENDMENTS

2.1    Amendments to Credit Agreement
The Credit Agreement is hereby amended as follows:
(a)    The definition of “Maturity Date” contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the reference to “December 14, 2018” and
replacing it with “December 13, 2019”; and
(b)    The definition of “Revolving Period” contained in Section 1.1 of the
Credit Agreement is hereby amended by deleting the reference to “December 14,
2017” and replacing it with “December 13, 2018”.









--------------------------------------------------------------------------------

- 2 -


ARTICLE 3
CONDITIONS PRECEDENT

3.1    Conditions Precedent
This Amending Agreement shall become effective if and when:
(a)    the Agent shall have received this Amending Agreement duly executed and
delivered by the Agent, the Lenders, the Borrower and the General Partner;
(b)    no Event of Default shall have occurred and be continuing; and
(c)    the Borrower shall have paid all fees and expenses in connection with
this Amending Agreement including an extension fee of Cdn.$30,000 payable to the
Agent.
The conditions set forth above are inserted for the sole benefit of the Lenders
and may be waived by the Lenders in whole or in part, with or without terms or
conditions.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1    Representations and Warranties True and Correct; No Default or Event of
Default
The Borrower and General Partner each hereby represents and warrants to the
Agent and the Lenders that after giving effect to this Amending Agreement, (i)
each of the representations and warranties of the Borrower and the General
Partner, as the case may be, contained in the Credit Agreement and each of the
other Credit Documents is true and correct on, and as of the date hereof as if
made on such date (except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by the Credit Agreement) and (ii) no event
has occurred and is continuing which constitutes or would constitute a Default
or an Event of Default.
ARTICLE 5
MISCELLANEOUS

5.1    No Other Amendments, Waivers or Consents
Except as expressly set forth herein, the Credit Agreement and all Credit
Documents shall be unmodified and shall continue to be in full force and effect
in accordance with their terms. The execution, delivery and effectiveness of the
waiver and amendments in this Amending Agreement shall not be deemed to be a
waiver of compliance in the future or a waiver of any preceding or succeeding
breach of any covenant or provision of the Credit Agreement.
5.2    Time
Time is of the essence in the performance of the parties’ respective obligations
in this Amending Agreement.





--------------------------------------------------------------------------------

- 3 -


5.3    Governing Law
This Amending Agreement is a contract made under and shall be governed by and
construed in accordance with the laws of the Province of Alberta and the federal
laws of Canada applicable therein.
5.4    Successors and Assigns
This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and any assigns, transferees and
endorsees of the Agent or any Lender. Nothing in this Amending Agreement,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, any benefit or any legal or equitable right, remedy
or claim under this Amending Agreement.
5.5    Counterparts
This Amending Agreement may be executed by the parties hereto in counterparts
and may be executed and delivered by facsimile or other electronic means and all
such counterparts and facsimiles shall together constitute one and the same
agreement.
[Remainder of page intentionally left blank – signature pages follow]







--------------------------------------------------------------------------------






IN WITNESS OF WHICH the parties hereto have duly executed this Amending
Agreement as of the date set forth on the first page of this Agreement.


 
 
ALTALINK MANAGEMENT LTD.,
in its capacity as General Partner of ALTALINK, L.P.


By:
/s/ Chris Lomore
 
Name: Chris Lomore
 
Title: V.P. Treasurer
 
 
By:
/s/ David Koch
 
Name: David Koch
 
Title: Executive Vice President & CFO



 
 
ALTALINK MANAGEMENT LTD.


By:
/s/ Chris Lomore
 
Name: Chris Lomore
 
Title: V.P. Treasurer
 
 
By:
/s/ David Koch
 
Name: David Koch
 
Title: Executive Vice President & CFO







AltaLink (Bilateral) – Second Amending Agreement to Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------






 
 
THE BANK OF NOVA SCOTIA, as Agent


By:
/s/ Clement Yu
 
Name: Clement Yu
 
Title: Director
 
 
By:
/s/ Ryan Moonilal
 
Name: Ryan Moonilal
 
Title: Analyst



 
 
THE BANK OF NOVA SCOTIA, as Lender


By:
/s/ Bradley Walker
 
Name: Bradley Walker
 
Title: Director
 
 
By:
/s/ Mathieu Leroux
 
Name: Mathieu Leroux
 
Title: Associate Director





AltaLink (Bilateral) – Second Amending Agreement to Third Amended and Restated
Credit Agreement

